DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 10/13/20 have been fully considered but they are not persuasive. 
Applicant argues that the cited references fail to teach or suggest this feature of amended claim 1. The Office Action alleged that FIG. 12 of Koizumi shows “displaying, for the identified contact, the identified plurality of communication events on the viewing screen”. FIG. 12 of Koizumi shows example of data that is recorded in a telephone number memory. The figure shows a telephone number item, a total number of communications exchanged with said telephone number, communication duration time for one or more of said communications, and respective call start date and time for said communications. The recorded data of FIG. 12 is clearly different from, and fails to disclose or suggest, the displayed list of communication events that is claimed in claim 1. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that FIG. 12 simply provides statistics about telephone calls with specific telephone numbers, but does not include any viewable listings of communication events. 
The Examiner respectfully submits that the Examiner’s interpretation of the claims are consistent with the Applicant’s interpretation of the prior art as noted above and therefore 
Applicant argues that for example, Koizumi provides no way of viewing prior SMS, e-mail, etc. messages that can allow the user to contextualize the content of a new communication event received at a mobile device. This distinction between the displayed information is important - whereas the present application discloses techniques (i.e., filtering) for providing users with context for any received communication event, Koizumi is concerned with recording and presenting statistics and historical data pertaining to prior communication events. The unified view of communications events that is described in the present application allows users to better contextualize the content of new messages, by properly putting in context a plurality of communication events with an identified contact from whom a message is received.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Schmidt does not remedy the deficiencies of Koizumi. In particular, Schmidt does not teach or suggest the feature of “displaying, for the identified contact, a list of the retrieved plurality of prior communication events on the viewing screen, the identified contact being a single contact, the list including a plurality of viewable communication event listings corresponding to only those prior communication events involving the identified contact” 
However, The Examiner respectfully disagrees. The claimed invention appears to be directed towards how one would display select communication history of a particular user.  The inventive concept or alleged novelty appears to be the ability to 1) select a contact and 2) filter based on the flagged named other corresponding characteristics/events  (e.g., incoming/outgoing calls, messages, emails, etc.).
Koizumi teaches 1) a call history which includes the recorded communications history associated with selected numbers.  The system internally filters or correlates by identifying the stats that belong to a particular user and displaying the output as call history.
The distinction between Koizumi and the claims is the type of communications events being filtered/correlated for output.  The device of Koizumi does not explicit note any communication events such as messaging and e-mails.  It is clear that prior messaging and prior e-mails etc., would fit under the umbrella of “communications events” and thus the call history of Koizumi. However, again as noted above, Koizumi does not explicit note any communication events such as messaging and e-mails. What Koizumi does teach is a fundamental element to achieve the executed function (i.e., correlating/filtering communication events).
In order to further illustrate the obviousness of acting upon the additional elements, the Examiner has presented Schmidt. Schmidt outlines in at least the abstract that the invention enables a user to access and retrieve a variety of messages, including voice mail messages, facsimiles, and electronic mail messages corresponding to a particular user via a unified user that clearly distinguishes each message type using message identifiers, and segregates messages by type (i.e., filter/correlate).  Based on the combination, One of ordinary skill in the art would understand how to  1) establish a call history (i.e., see both references) and 2) selective flag and display the call history according to the types of messages (see Schmidt which illustrates various messaging types). Predictable result -  filtering and displaying results of the filter.
Based on the above rational the rejection is maintained as proper and made final.
Note: Based on the Examiner’s updated search the Examiner further suggest that the Applicant carefully review reference cited US Patent  6,173,316 beginning at least col. 40 Line 59, which further teaches one the method of filtering parameters from a call memory for display.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 8, 10, 17, 19, 26, 28, 29, 31-36, 38-43 and 45-54 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koizumi EP 0967773 A2 in view of Schmidt Jr. et al., US Patent No.: 6,778,642, hereinafter, ‘Schmidt Jr.’ 
 	Consider Claims 1, 10 and 19. A communication device, comprising: a viewing screen (e.g., see at least the Display 12 … display means for displaying the communication telephone number and the communication information,…, the control means controlling the display means to make the display means display the communication telephone number and the communication information - 0008); a memory storing communication events (e.g., see at least figure 1 which includes a memory, the memory means memorizing a reception telephone number as the communication telephone number on reception, the memory means further memorizing communication information in correspondence to the communication telephone number… (D) control means for controlling the memory means to make the memory means memorize the communication information in correspondence to the communication telephone number, the control means controlling the display means to make the display means display the communication telephone number and the communication information); and a processor coupled to the memory and the viewing screen (e.g., see at least the CPU of figure 1), the processor configured to: display a first communication event on a viewing screen of a communication device(i.e., the communication event type is met by a received event type Sd1 and an originated event type Sd2 – figure 9 – the telephone numbers and their communication records in a descending order of the total communication number at the time of statistical operation display – the display enumerates and thus identifies the historically originated and received communication event types – as noted in the flow chart of figure 9 – Sd6 “ Add “1” to the total communication number of the telephone number”), the first communication event being a message of a first  type(-e.g., see at least the control means controlling the display means to make the display means display the communication telephone number and the communication information - 0008);identify a contact corresponding to a sender of the first communication event including at least one event type other than the first communication event type (as noted in at least 0008 - the communication information in correspondence to the communication telephone number (i.e., enumerating at least two event types which includes calls originated to and calls received from the identified telephone number – see at least figures 9, 11, and 12 also); retrieve a plurality of prior communication corresponding to the identified contact (i.e., as noted above this is met by identifying in descending order the calls received and originated and the duration corresponding to a telephone number- see at least figures 9, 11, and 12 also); the plurality of prior communication events including communication events of different event types; and  display, for the identified contact, a list of the retrieved plurality of communication i.e., the communication event type is met by a received event type Sd1 and an originated event type Sd2 – figure 9 – the telephone numbers and their communication records in a descending order of the total communication number at the time of statistical operation display – 0041 – the display enumerates and thus identifies the historically originated and received communication event types – as noted in the flow chart of figure 9 – Sd6 “ Add “1” to the total communication number of the telephone number”).
 	In analogous art, Schmidt teaches a plurality of communications events including a message of a first and second type (e.g., see at least figures 5) . 
 Therefore, it would have been obvious to a person of ordinary skill in the art to include the ability to filter communication events of multiple types wherein the list including a plurality of viewable communication event listings corresponding to only those prior communication events involving the identified contact for the purpose of fulfilling a need that exists for a system that enables a user to access and retrieve a variety of messages, including voice mail messages, facsimiles, and electronic mail messages via a unified user interface that clearly distinguishes each message type using message identifiers, and segregates messages by type as suggest by Schmidt in col. 2 lines 23-29. [See additional rational in response to arguments above]
 	Consider claims 8, 17 and 26, Koizumi teaches wherein identifying a plurality of communication events comprises filtering communication events stored in memory according to one or more filter criteria (i.e., enumerating and organizing the corresponding communication history with telephone number meets the filtering criteria - 0008).
claims 28, 35 and 42, Koizumi teaches wherein identifying a plurality of communication events comprises filtering communication events stored in memory according to filter criteria, the filter criteria comprising the first address.
 	However, Koizumi teaches a first address and not a second address.
 	In analogous art, Schmidt Jr teaches a portable communication device capable of filtering a different type of communication event (e.g., e-mail , voice, fax etc) from memory (e.g., see at abstract, figures 5-10 col. 2 line 30 – col. 3 col. 7).
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include the teachings of Schmidt in Koizumi to arrive at the claimed result wherein identifying a plurality of communication events comprises filtering communication events stored in memory according to filter criteria, the filter criteria comprising the first address and the second address for the purpose of fulfilling a need that exists for a system that enables a user to access and retrieve a variety of messages, including voice mail messages, facsimiles, and electronic mail messages via a unified user interface that clearly distinguishes each message type using message identifiers, and segregates messages by type as suggest by Schmidt in col. 2 lines 23-29.
Consider Claims 29, 36, 43 Koizumi teaches wherein the one or more filter criteria include pre-set filter criteria (note: in order filter the filtering must be set in advance (i.e., pre-set) either via the user or programmed via hard code- the control means controlling the display means to make the display means display the communication telephone number and the communication information) 
 	Consider claims 33, 40 and 47, Koizumi teaches voice communication event (e.g., voice calls noted in at least the abstract).
claims 31-32, 34, 38-39, 41, 45-46, 48 and 52-54, Koizumi teaches the claimed invention except wherein the different communication event types include an e-mail, SMS, mms video or instant message.
 	In analogous art, Schmidt Jr teaches wherein the different communication event types include an e-mail (e.g., see at abstract, figures 5-10 col. 2 line 30 – col. 3 col. 7) . Schmidt further teaches “messages of other types, including video or multimedia messages, pages from paging devices, and distinguish these message types using additional message identifiers, and segregate messages by type” – col. 7 lines 60-65 
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include wherein the different communication event types include an e-mail, SMS, mms video or instant message for the purpose of fulfilling a need that exists for a system that enables a user to access and retrieve a variety of messages, including voice mail messages, facsimiles, and electronic mail messages via a unified user interface that clearly distinguishes each message type using message identifiers, and segregates messages by type as suggest by Schmidt in col. 2 lines 23-29.
 	Consider claims 49-51, Koizumi teaches the claimed invention except wherein the different communication event types correspond to different communication protocols.
 	In analogous art, Schmidt Jr teaches wherein the different communication event types include an e-mail (e.g., see at abstract, figures 5-10 col. 2 line 30 – col. 3 col. 7). Schmidt further teaches “messages of other types, including video or multimedia messages, pages from paging devices, and distinguish these message types using additional message identifiers, and segregate messages by type” – col. 7 lines 60-65. 
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include wherein the different communication event types correspond to different communication e.g., voice, video and data protocols or even corresponding lower layer and higher layer protocols) for the purpose of fulfilling a need that exists for a system that enables a user to access and retrieve a variety of messages, including voice mail messages, facsimiles, and electronic mail messages via a unified user interface that clearly distinguishes each message type using message identifiers, and segregates messages by type as suggest by Schmidt in col. 2 lines 23-29.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646